Citation Nr: 1214103	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-12 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-operative residuals, torn meniscus with instability, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis, right knee.

3.  Entitlement to an evaluation in excess of 10 percent for tender surgical scar, right knee.

4.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for lumbosacral strain (claimed as degenerative disc disease), to include as secondary to service-connected right knee disabilities; also claimed as entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 due to mal-fitting crutches.

5.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU").

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to November 1987.

This case has been advanced on the docket of the Board of Veterans' Appeals ("Board") pursuant to 38 C.F.R. §20.900(c).  38 C.F.R. 7107(a)(2) (West 2002).

These matters come to the Board on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas, which denied the Veteran's claims of entitlement to the aforementioned benefits.  The Veteran's claims have since been transferred to the RO in Muskogee, Oklahoma.  In this regard, the Board observes that the Waco RO, having determined that new and material evidence had been received, reopened and denied the Veteran's claim of entitlement to service connection for a lumbosacral strain.  However, despite any determination reached by the RO, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).    

In August 2011, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran expressed his desire to waive initial RO of the results of his most recent VA examination, performed in February 2011.  

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2011).
 
The reopened claim of entitlement to service connection for a lumbosacral sprain, as well as the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be contacted if additional action is required on his part.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's post-operative residuals, torn meniscus with instability, right knee, have been manifested by objective evidence of continuous pain, guarding of movement and recurrent subluxation and/or lateral instability that is at least greater than moderate.

2.  Throughout the period on appeal, the Veteran's traumatic arthritis, right knee, has been manifested by pain, tenderness, guarding of movement, flexion limited to 90 degrees due to pain, and normal extension, but without edema, abnormal movement, effusion, weakness, or deformity.

3.  Only for the period February 22, 2011 forward, the Veteran's tender surgical scar, right knee, has been shown to be both unstable and painful.  

4.  A rating decision dated September 1998 denied the Veteran's claim of entitlement to service connection for a lumbosacral strain based on a finding that there was no relationship between the Veteran's disability and active military service; the Veteran was notified thereof, including his appellate rights, by letter dated in September 1998.  He initiated an appeal by filing an NOD, but did not submit a substantive appeal following the issuance to him of an SOC.

5.  The evidence received since the September 1998 rating decision is neither cumulative nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, throughout the period on appeal, the criteria for a maximum disability rating of 30 percent for post-operative residuals, torn meniscus with instability, right knee, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a disability rating in excess of 10 percent for traumatic arthritis, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5260 (2011).

3.  Only for the period beginning February 22, 2011 forward, the criteria for a disability rating of 20 percent, and no more, for a tender surgical scar, right knee, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7804 (2011).  

4.  The August 1999 rating decision that denied service connection for a lumbosacral strain is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

5.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbosacral strain has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

With regard to his claims of entitlement to increased disability ratings for his right knee and scar disabilities, the Board notes that service connection had already been established and the current appeal arose from claims of entitlement to increased disability ratings.  By means of a February 2007 letter, the Veteran was informed that he should provide evidence showing that the symptoms from his service-connected disorders had increased in severity.  This letter provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised the Veteran of what VA would do to assist him in obtaining such evidence.   This letter also afforded the Veteran appropriate notice per Dingess/Hartman, supra.  

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied as to the claims for increased ratings.  The claims file contains the Veteran's service and post-service treatment records and several VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.

Review of the examination reports dated May 2007, December 2009 and February 2011 show that the examiners reviewed the Veteran's VA treatment reports, performed comprehensive physical evaluations, and reported the findings from their examinations.  In this regard, the Board observes that, although the clinician who performed the May 2007 examination noted that the claims folder was not available for his review (and thus, he did not have access to the Veteran's service treatment records or post-service private treatment reports), as noted above, the Veteran was afforded additional examinations in 2009 and 2011, both of which demonstrate that his complete claims folder was available for review by the VA examiners.  For these reasons, the Board concludes that the examination reports are adequate upon which to make decisions in this case.

In addition, as mentioned above, the Board observes that, following the February 2011 examination, neither the examination report nor the Veteran's claims were reviewed by the RO or AMC.  In this regard, the Board notes the case of Manlincon v. West, 12 Vet. App. 238 (1999), in which the Court held that, in a case in which a veteran expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction failed to issue a Statement of the Case ("SOC") or Supplemental Statement of the Case ("SSOC"), the Board should remand the claim for review and issuance of an SOC or SSOC.  In this case, however, because the Veteran specifically waived his right to have his claims readjudicated by the RO during his August 2011 Board video conference hearing, the Board finds that a remand is not warranted.

As to the issue of whether new and material evidence has been received to reopen the claim for service connection for lumbosacral strain, as this claim is being granted and the claim reopened, any deficiency in the VCAA duties to notify or assist is not prejudicial to the Veteran.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.



II.  Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added, under DC 5003. 
Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is to 140 degrees and normal extension of the knee is to zero degrees.

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's service-connected post-operative residuals of torn meniscus tear are currently rated as 10 percent disabling under the criteria of DC 5257.  Under this diagnostic code, recurrent subluxation or lateral instability of the knee is rated 10 percent for slight impairment, 20 percent for moderate impairment, and 30 percent for severe impairment.  

The Board notes that the words "mild,"  "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).  In applying the above provisions regarding the severity of muscle injury, the Board must consider the totality of the circumstances.  Robertson v. Brown, 5 Vet. App. 70 (1993); see also Tropf v. Nicholson, 20 Vet. App. 317 (2006).

The Veteran avers that his service-connected post-operative residuals, torn meniscus with instability, right knee, are of greater severity than the current 10 percent disability evaluation contemplates.

Review of the VA treatment records shows that, in May 2005, he underwent anterior cruciate ligament ("ACL") surgery on his right knee for continuing complaints and clinical findings of knee instability.  VA Medical Center ("VAMC") outpatient treatment notes, beginning as early as December 2006, however, show that he continued to be diagnosed with "severe unstable right knee."  

During a May 2007 VA examination, the Veteran again complained that he was experiencing severe instability, as well as pain, in his right knee.  During a range of motion evaluation, flexion was 0-120 degrees, with pain beginning at 60 degrees and ending at 10 degrees.  With repetitions, there was no further limitation noted.  Extension was normal at 0 degrees.  Despite the Veteran's complaints of flare-ups, with increased pain and instability at those times, the examiner concluded that there was only mild anterior instability of the right knee, with mildly positive anterior Drawers and Lachman's signs.  

During the December 2009 VA examination, the Veteran reported several symptoms associated with his right knee disorders, including weakness, stiffness, swelling, redness, giving way, tenderness and pain.  He said that he experienced flare-ups as often as once per day, each lasting about 16 hours, with a severity of 8 out of 10.  He also reported difficulty with walking and prolonged standing, noting that he usually walked with the aid of crutches.  Upon examination, the examiner noted weakness, tenderness, instability, and guarding of movement of the Veteran's right knee.  There was no edema, abnormal movement, effusion, redness, heat, deformity or malalignment.  There was also no evidence of locking pain, genu recurvatum or crepitus.  Range of motion indicated flexion to 100 degrees, with pain beginning at 50 degrees, and extension normal at 0 degrees.  Joint function was additionally limited after repetitive use by pain, fatigue, weakness, and lack of endurance, which the examiner opined had a major functional impact.  He also noted that the anterior and posterior cruciate ligament stability test was abnormal with slight instability.

During the examination, the examiner also observed a right knee scar, measuring 
9 x .3 cm (as well as 3 very minor arthroscopic scars, each measuring 1 x .1 cm) resulting from the Veteran's ACL repair surgery.  The scar was painful and superficial with no underlying tissue damage and no evidence of skin breakdown.  There was no keloid formation and the scar was not disfiguring.  It did not limit the Veteran's range of motion or function.

The diagnoses were a) tender surgical scar, right knee, associated with post-operative torn meniscus, with subjective pain; b) status post-service torn meniscus and ACL repair with scars and slight instability of anterior and posterior cruciate ligaments of the right knee, with subjective pain; and c) traumatic arthritis right knee with subjective pain.

In February 2011, the Veteran was afforded a third VA examination for his claimed disabilities.  At that time, the examiner noted a right knee linear scar measuring 11 cm. x .1 cm.  Despite the Veteran's claims of pain, the examiner opined that the scar was not objectively painful on examination, although, he did note that there was skin breakdown.  He further found the scar to be superficial with no underlying tissue damage, no keloid formation, and no disfigurement.  He also said that it did not limit the Veteran's motion or function.

Range of motion of the right knee indicated flexion to 90 degrees with pain beginning at 90 degrees, and extension normal at 0 degrees.  There was tenderness and guarding of movement, but no evidence of edema, instability, abnormal movement, weakness, effusion, deformity, malalignment or subluxation.  Repetitive use did not additionally limit the right knee by pain, fatigue, weakness, lack of endurance or incoordination.  Although, as noted above, the examiner indicated that there was no right knee instability, he specifically noted in his conclusion that the right knee stability test was not performed because the Veteran was unable to tolerate testing due to severe pain.  With regard to the residuals of the post-operative torn meniscus, the examiner found the condition to be manifested by degenerative joint disease and persistent pain.  

The VA examiner also performed a separate musculoskeletal examination, and noted that, although the Veteran's posture was normal, he walked with a marked antalgic gait, which the examiner opined was "due to right knee."  He did not, however, perform any range of motion tests on the Veteran's lumbar or thoracic spine.  

Also of record are several opinion letters, dated January 2007 through October 2008, from the Veteran's private treating physician, Dr. Thomas G. Easter, who stated that his review included a physical examination, as well as review of the records associated with his VA claims folder.  With regard to the Veteran's post-operative right knee meniscus tear, Dr. Easter stated that his examination indicated evidence of subluxation with severe instability, which caused an antalgic gait.  He also said that his review of the most recent MRI studies appeared to indicate that the Veteran's ACL was torn again and that the knee joint was continuing to deteriorate.  He did not, however, provide any range of motion test results.  

Finally, the Board notes an additional VAMC treatment record, dated August 2011, in which the Veteran was seen with complaints of bleeding from his right knee scar.  An examination revealed a 4 mm open and 2 mm deep round ulcer in the middle of the right knee.  The impression was "weak spot in the [right knee] incision, easy to tear."

A.  Entitlement to an evaluation in excess of 10 percent for post-operative residuals, torn meniscus with instability, right knee.

Based on a review of the complete evidence of record, the Board concludes that the criteria for a disability rating of 30 percent for post-operative residuals, torn meniscus with instability, right knee, have been met under DC 5257.  In this regard, the Board finds there is at least an approximate balance of positive and negative evidence as to whether the Veteran's right knee disorder is manifested by continuous pain and recurrent subluxation and/or lateral instability that is at least greater than moderate.  As noted above, review of the VAMC treatment reports show that, during the December 12, 2006 outpatient evaluation, the examiner found that there was severe instability of the right knee.  Subsequent treatment records demonstrate that the Veteran continued to report that his mobility was severely limited by his right knee disorder and that he was unable to walk without the use of crutches.  Although the May 2007 and December 2009 VA examiners only noted mild or slight instability of the right knee, without evidence of subluxation, as noted above, during the February 2011 VA examination, the examiner specifically found that, because of the severe pain the Veteran was experiencing in his right knee, he could not actually perform a stability evaluation.  Moreover, reports from the Veteran's private physician, Dr. Easter, indicated that not only was there right knee subluxation, but also severe instability, as demonstrated by the Veteran's antalgic gait and diagnostic test results.  

Based on these findings, and keeping in mind the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) and in Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Board finds that the Veteran's symptoms of his post-operative residuals, torn meniscus with instability, right knee, most closely approximate that of a severe impairment under DC 5257, which warrants a 30 percent disability rating during the entire appeal period.  This grant represents the maximum allowable schedular rating under this diagnostic code.  

The Board has considered whether other diagnostic codes are applicable to the Veteran's post-operative residuals, torn meniscus with instability, right knee.  The remaining DCs relating to knee disabilities include DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), DC 5263 (for genu recurvatum), DC 5258 for dislocated semilunar cartilage and DC 5258 for symptomatic removal of semilunar cartilage.  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these DCs are not applicable.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In the present case, the evidence demonstrates that the rating criteria under DC 5257 contemplate the Veteran's symptoms of instability, weakness and giving away, with the need for crutches.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that, as there is an approximate balance of evidence regarding the severity of the Veteran's for post-operative residuals, torn meniscus with instability, right knee, the "benefit-of-the-doubt rule" is applicable, warranting a 30 percent disability rating under DC 5257.

B.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis, right knee.

Based on a review of the complete evidence of record, the Board finds the evidence to be against the Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis, right knee.  In this regard, the Board notes that the Veteran's current 10 percent disability rating is based on DC 5010, which states that arthritis due to trauma, and substantiated by x-ray findings, shall be rated as degenerative arthritis under DC 5003.  As discussed above, under DC 5003, a rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In this case, the medical evidence demonstrates that at no time during the period on appeal was the Veteran's right knee range of motion for flexion found to be limited to 45 degrees or less, nor was extension found to be limited to 10 degrees or higher, so as to warrant a compensable evaluation of limitation of motion in flexion and/or extension.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's traumatic arthritis, right knee.  However, as discussed above, because 

there is no probative evidence of ankylosis, impairment of the tibia and fibula, genu recurvatum or dislocated semilunar cartilage or symptomatic removal of semilunar cartilage, DCs 5256, 5263, 5258 and 5259 are not applicable.  

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, the Board has considered the findings during the December 2009 VA examination, in which right knee function was additionally limited after repetitive use by pain, fatigue, weakness, and lack of endurance, which the examiner opined had a major functional impact.  However, the Board finds that the current 10 percent disability evaluation assigned under DC 5010 already contemplates the various symptoms associated with traumatic arthritis.  Furthermore, the VA examinations revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for assigning a higher rating under either DC 5260 or 5261.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, supra.  However, as noted above, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun, supra.  In this case, the Board concludes that the Veteran's service-connected right knee disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by disability; that is, pain, limitation of motion, and guarding of movement.  Higher evaluations are provided for greater impairment.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd, Bagwell, supra.

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a disability evaluation in excess of 10 percent for traumatic arthritis, right knee.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).
C.  Entitlement to an evaluation in excess of 10 percent for tender surgical scar, right knee.

During the pendency of this appeal, VA amended the rating schedule for evaluating scars under 38 C.F.R. §  4.118.  In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit.  According to General Counsel Opinion VAOPGCPREC 
7-2003, Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.

However, neither of the above cases or General Counsel Opinion prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118  to the period on or after the effective dates of the new regulations.

Prior to October 23, 2008, the rating criteria provide for assignment of a 10 percent evaluation for scars other than on the head face, or neck, where such are deep and cause limited motion in an area exceeding six square inches; for scars covering an area of 144 square inches or greater even where superficial and without resulting motion limitation; for superficial unstable scar (characterized by a frequent loss of skin covering the scar); or a superficial scar that is painful on examination.
38 C.F.R. § 4.118, DC 7804 (2007).  However, effective October 23, 2008, VA revised its scar codes.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  According to Note (1), an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  According to Note (2), if one or more scars are both unstable and painful, VA is directed to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Here, because the Veteran has been found to only have one scar of substance (although he also was noted to have very small scars from the surgical arthroscope used during his ACL surgery, those are not of a size or characteristic to warrant consideration for a higher disability rating), he initially received a rating of 10 percent under the "old" scar codes in effect prior to October 23, 2008.  However, based on the current VA scar codes, under DC 7804, the Board concludes that, for the period February 22, 2011 forward, but not earlier than this date, the criteria for a disability evaluation of 20 percent, and no more, are met for the Veteran's tender surgical scar, right knee.  In this regard, as discussed above, review of the Veteran's VAMC outpatient treatment reports, as well as his VA examination reports, failed to demonstrate any instability of his right knee scar until February 22, 2011, when he was seen at the VAMC with complaints of bleeding from the scar/surgical incision.  The examination revealed a 4 x 2 mm open and deep ulcer in the middle of the right knee.  The impression was a weak spot in the right knee scar, that was noted as "easy to tear."  As discussed above, the 20 percent rating is based on Note (2) under DC 7804, which requires the rating agency add 10 percent based on the total number of unstable or painful scars when one of more scars are both unstable and painful.  A basis for an increased rating prior to February 22, 2011 has not been presented.

The Board has also considered whether an extraschedular disability rating is warranted under 38 C.F.R. § 3.321(b)(1), based on a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  In this case, however, there is no evidence to show that the applicable DC does not contemplate the level of occupational impairment shown.  Greater levels of disability may be compensated by the DCs provided for scars.  Accordingly, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd, Bagwell, supra.

D.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for lumbosacral strain (claimed as degenerative disc disease), to include as secondary to service-connected right knee disabilities; also claimed as entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 due to mal-fitting crutches.

By an unappealed rating decision dated August 1999, the RO denied the Veteran's claim, based on a finding that there was no relationship between the current disability and service.  The evidence shows that, following the issuance of the August 1999 rating decision, the Veteran was notified of the decision, including his right to appeal, by means of an August 1999 notice letter.  However, a timely notice of disagreement was not received within one year of the rating decision.  Therefore, that decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence on file at the time of the last prior denial included the Veteran's service treatment records, post-service VAMC outpatient treatment records and the Veteran's statements in support of his claim.  

The pertinent evidence added to the record following the August 1999 rating decision consists of the Veteran's new assertion that his low back disability is secondary to his service-connected right knee disabilities.  Alternatively, he claims that it is the result of mal-fitting VA crutches, pursuant to the provisions of 38 U.S.C.A. § 1151 (2011).  The claims folder also contains treatment notes, as well as a medical opinion, from the Veteran's private physician, Dr. Easter.  Dr. Easter opined that the Veteran's lower back disorder was secondary to the use of mal-fitting crutches, as well as his service-connected right knee disorders.  He noted that the opinion of the May 2007 VA examiner (who stated that the Veteran's low back disorder was the result of obesity) was "flawed," and specifically noted that the Veteran's obesity did not develop until after his mobility disorder.  He opined that it was more likely that the Veteran's lumbar disorder manifested following several months of using mal-fitting crutches provided by VA (for the Veteran's right knee disabilities).  He therefore said that, while the Veteran's obesity was not the cause of the back disorder, it appeared to him that the obesity had exacerbated the damaging effect of using the mal-fitting crutches for more than several months.  Dr. Easter also opined that the Veteran's duties working as a mechanic at Sun Metro had not caused his back disorder, as his duties had largely been limited to changing oil, as well as the fact that he only performed that job for 6 weeks between June and July 2001.

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

Based on the Veteran's contention concerning the secondary nature of his low back disorder, as well as the supporting private medical opinion, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbosacral strain.   

However, the Board cannot, at this point, adjudicate the reopened claim, as further development of the claim is necessary.  This is detailed in the REMAND below.


ORDER

Entitlement to a disability rating of 30 percent for post-operative residuals, torn meniscus with instability, right knee, under DC 5257, is granted during the entire appeal period, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for traumatic arthritis, right knee, is denied.

Only for the period beginning February 22, 2011 forward, entitlement to a disability rating of 20 percent, and no more, for a tender surgical scar, right knee under DC 7804, is granted, subject to the laws and regulations governing the payment of monetary awards.

The claim of entitlement to service connection for a lumbosacral strain, to include secondary to service-connected right knee disabilities, also claimed as entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 due to mal-fitting crutches, is reopened.  To this extent, and to this extent only, the appeal is granted.



REMAND

1.  Entitlement to service connection for lumbosacral strain (claimed as degenerative disc disease), to include as secondary to service-connected right knee disabilities; also claimed as entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 due to mal-fitting crutches.

As discussed above, the Veteran contends that his current lumbar spine disorder is the result of his service-connected right knee disorders and/or the result of mal-fitting crutches provided by VA, under the provisions of 38 U.S.C.A. § 1151.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

Recent treatment notes show the Veteran was diagnosed with a chronic lumbosacral strain.  He has also been diagnosed with the condition secondary to degenerative disc disease.  In addition, the Veteran has testified that he did not begin to experience low back pain and other symptomatology until after sustaining injury to his service-connected right knee.  Moreover, as discussed above, the claims folder also contains an opinion from a private physician, who opined that the Veteran's lumbosacral spine disorder was secondary to his right knee disabilities, as well as the result of mal-fitting VA crutches.  

The VCAA states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, although the Veteran's was previously afforded a VA examination pursuant to his claim, the Board observes that this was prior to the addition of the private medical evidence, which suggests a relationship between the Veteran's current service-connected right knee disorder and his low back condition, as well as an association between the condition and VA medical treatment.  As such, because there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a service-connected disorder, but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion are necessary to determine whether the Veteran's current low back disorder is related to active duty service or a service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the Veteran's disability "may" be associated with the Veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, as the claims folder only contains the Veteran's VAMC treatment reports through January 2008, an attempt should be made to obtain the most up-to-date records pertaining to treatment of the low back disorder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees, or submitted to VA by claimant, were "in contemplation of law, before the Secretary and the Board and should be included in the record.").  An attempt should also be made to obtain any reports not currently of record pertaining to treatment of the Veteran's low back disorder by Dr. Thomas Easter.

2.  Entitlement to TDIU.

The Veteran contends that, as a result of his service-connected disabilities (particularly, his right knee disabilities), he is no longer employable.

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the record demonstrates that the Veteran is currently unemployed.  However, while he was previously denied entitlement to TDIU because he did not meet the eligibility requirements for the benefit, based on the increased disability ratings for his service-connected right knee disorders, granted by means of this decision, as well as the possibility of a grant of service connection for his lumbar spine disorder, the Board finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  However, the Board finds this issue to be inextricably intertwined with the issue of entitlement to service connection for a lumbosacral strain.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matters with regard to that issue have been resolved.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's right knee disorder, scar of the right knee, and lumbar spine disorder since January 2008 and associate with the claims folder.  Any negative reply must also be associated with the claims folder.

2.  After obtaining from the Veteran the name of any private clinicians who are or have treated him for his
low back disorder, the RO/AMC should send the Veteran an authorization and release form to allow it to obtain any updated private treatment reports for the condition not currently of record, to include, those of Dr. Thomas Easter.  Any reports received should be associated with the claims folder.  Any negative response must be noted in the claims folder.

3.  Following completion of the aforementioned, schedule the Veteran for a VA examination with a qualified examiner for the purposes of determining the nature, approximate onset date and/or etiology of any currently-diagnosed lumbar spine disorder(s).  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The examiner should perform a physical examination, including performing/ordering any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of low back symptomatology, including any medical treatment, and note that in addition to the medical evidence, the Veteran's statements have been considered.  The examiner should also note that he/she has reviewed and considered the opinions of Dr. Thomas Easter, who has opined that the Veteran's lumbar spine disorder is secondary to his service-connected right knee disabilities, and is also the result of VA medical treatment under the provisions of 38 38 U.S.C.A. § 1151 based on the use of mal-fitting crutches.

a.)  As to any chronic lumbar spine disorder(s) diagnosed, the examiner is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is related to service, or was caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by either the Veteran's service-connected post-operative residuals, torn meniscus with instability, right knee OR his service-connected traumatic arthritis, right knee.  

b.)  The examiner should also provide an opinion as to whether any chronic lumbar spine disorder(s) results from VA medical care in prescribing crutches to assist the Veteran in ambulating due to either of his aforementioned service-connected right knee disabilities, (to include care from a practitioner contracted with VA to perform such care), and, if so:

i. Whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in rendering such care proximately caused the additional disability, to include peptic ulcer disease; or,

ii. In the alternative (i.e., regardless of carelessness, negligence, etc.), whether any additional disability was due to an event not reasonably foreseeable.  In addressing these questions, the examiner must state whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider in providing the Veteran's treatment for his low back disorder.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

In the case of speculation, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether (1) there is inadequate factual information upon which to base an opinion; (2) the question falls outside of the limits of current medical knowledge or scientific development; (3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (4) there are other risk factors for developing the disability or disease.  

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "at least as likely" support the contended causal relationship; "less likely" weighs against the claim.

4.  Following completion of the aforementioned, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  The claims should be (re)adjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


